Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits inmates from urging others to participate in work stoppages. This determination was based, in part, upon confidential information. We reject petitioner’s contention that the determination is not supported by substantial evidence. Although the Hearing Officer did not personally interview the confidential sources, there was sufficiently detailed information from which he could independently assess their reliability (see, Matter of Colon v Goord, 245 AD2d 582, 584). This confidential information, together with the misbehavior report and the hearing testimony, provides substantial evidence to support the determination of guilt. We have examined petitioner’s remaining arguments and *974conclude that they are either unpreserved for our review or lacking in merit.
Mikoll, J. P., Her cure, Crew III, White and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.